Case 19-51200-grs           Doc 1094       Filed 02/20/20 Entered 02/20/20 16:33:48                        Desc Main
                                          Document     Page 1 of 11


               IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF KENTUCKY
 __________________________________________
                                            )
 In re:                                     ) Chapter 11
                                            )
 Cambrian Holding Company, Inc., et al.,1   ) Case No. 19-51200 (GRS)
                                            )
                                            ) (Jointly Administered)
 Debtors.                                   )
 __________________________________________)  Honorable Gregory R. Schaaf

          MOTION FOR ORDER APPROVING SETTLEMENT AGREEMENT
       BETWEEN THE DEBTORS AND APPALACHIAN POWER COMPANY d/b/a
      AMERICAN ELECTRIC POWER AND KENTUCKY POWER COMPANY d/b/a
                      AMERICAN ELECTRIC POWER

          The above-captioned debtors and debtors-in-possession (collectively, the “Debtors”),

 hereby submit this Motion for Order Approving Settlement Agreement Between the Debtors and

 Appalachian Power Company d/b/a American Electric Power and Kentucky Power Company

 d/b/a American Electric Power (the “Motion”) seeking approval of a settlement between the

 Debtors and Appalachian Power Company d/b/a American Electric Power (“APC”) and

 Kentucky Power Company d/b/a American Electric Power (“KPC”) (collectively, the “Utilities”)

 pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

 and in support thereof respectfully states as follows:

                                             Jurisdiction and Venue

          1.       The Court has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 157 and

 1334. Venue lies properly in this Court pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is

 a core proceeding pursuant to 28 U.S.C. § 157.

 1
  The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
 parentheses): Cambrian Holding Company, Inc. (8203), Cambrian Coal LLC (3394), Apex Energy, Inc. (3455),
 C.W. Augering, Inc. (2875), Marshall Resources, Inc. (9735), PLM Holding Company LLC (7427), Bear Branch
 Coal LLC (0674), Clintwood Elkhorn Mining LLC (6910), Gatliff Coal LLC (5768), Perry County Coal LLC
 (4382), Ray Coal LLC (0981), Whitaker Coal LLC (8270), Pike-Letcher Land LLC (8952), Premier Elkhorn Coal
 LLC (8951), Raven Rock Development LLC (1351), Rich Mountain Coal LLC (1974), S.T. & T. Leasing, Inc.
 (0340), T.C. Leasing, Inc. (7705), and Shelby Resources, LLC (5085).
Case 19-51200-grs       Doc 1094     Filed 02/20/20 Entered 02/20/20 16:33:48            Desc Main
                                    Document     Page 2 of 11


        2.      The Court has the authority to grant the relief requested herein pursuant to

 Bankruptcy Rule 9019(a) and § 105(a) of title 11 of the United States Code (the “Bankruptcy

 Code”). The Bankruptcy Court may enter final orders and judgments in this matter pursuant to

 28 U.S.C. § 157(b)(1). See 28 U.S.C. § 157(b)(1) (granting authority to the bankruptcy judges to

 “enter appropriate orders and judgments” in title 11 cases).

                                     Procedural Background

        3.      On June 16, 2019 (the “Petition Date”), the Debtors commenced their cases under

 Chapter 11 the Bankruptcy Code that are now pending with this Court. The Debtors continue to

 operate their businesses and manage their properties as debtors in possession pursuant to

 Bankruptcy Code sections 1107(a) and 1108. The Debtors’ chapter 11 bankruptcy cases are

 being jointly administered.

        4.      On the Petition Date, the Debtors filed their Motion for Entry of an Order Under

 11 U.S.C. §§ 105(a) and 366 (I) Prohibiting Utilities from Discontinuing, Altering, or Refusing

 Service, (II) Establishing Procedures for Determining Adequate Assurances of Payment, and

 (III) Establishing Procedures for Utilities to Opt Out of the Debtors’ Proposed Procedures for

 Adequate Assurance (the “Utility Motion”) (Docket No. 15).

        5.      On June 18, 2019, the Court entered Interim Order Pursuant To 11 U.S.C.

 §§ 105(A) and 366 (I) Prohibiting Utilities From Discontinuing, Altering, or Refusing Service,

 (II) Establishing Procedures For Determining Adequate Assurances of Payment, and (III)

 Establishing Procedures For the Utilities To Opt Out of the Debtors’ Proposed Adequate

 Assurance Procedures (the “Interim Utility Order”) (Docket No. 90).

        6.      On July 3, 2019, the Utilities filed the Objection.




                                                  2
Case 19-51200-grs        Doc 1094     Filed 02/20/20 Entered 02/20/20 16:33:48                Desc Main
                                     Document     Page 3 of 11


         7.      On July 22, 2019, the Court entered the Agreed Order (the “Agreed Order”)

 (Docket No. 255) that continued the final hearing on the Utility Motion as to the Utilities.

         8.      On July 25, 2019, the Court entered the Final Order Pursuant To 11 U.S.C. §§

 105(A) and 366 (I) Prohibiting Utilities From Discontinuing, Altering, or Refusing Service, (II)

 Establishing Procedures For Determining Adequate Assurances of Payment, and (III)

 Establishing Procedures For Utilities To Opt Out of the Debtors’ Proposed Adequate Assurance

 Procedures (the “Final Utility Order”) (Docket No. 282). Paragraph 22 of the Final Utility

 Order provided that the Final Utility Order did not apply to the Utilities.

         9.      On August 16, 2019, the court entered a Consent Order Regarding Adequate

 Assurance of Payment Pursuant to Section 366 of the Bankruptcy Code for Appalachian Power

 Company d/b/a American Electric Power and Kentucky Power Company d/b/a American

 Electric Power (the “Utility Consent Order”) (Docket No. 355).

                                         Factual Background

         10.     As of the Petition Date, APC and KPC held payment bonds (the “Pre-Petition

 Utility Bonds”) issued by Continental Heritage Insurance Company (“Continental”) as follows:

 Bond Number          Obligee            Principal                               Penal Amount
 250249               KPC                Perry County Coal, LLC                  $687,564.26
 250250               KPC                Premier Elkhorn Coal LLC                $342,386.89
 250251               APC                Clintwood Elkhorn Mining LLC            $222,571.00
 250252               KPC                Clintwood Elkhorn Mining LLC            $619,579.31

         11.     The Utility Consent Order, among other things, required the Debtors to make a

 series of specified post-petition payments (the “Consent Order Payments”) on account of

 indebtedness to the Utilities, provided that the Pre-Petition Utility Bonds would remain in place

 as security in favor of the Utilities as security for post-petition obligations as set forth therein,




                                                    3
Case 19-51200-grs      Doc 1094     Filed 02/20/20 Entered 02/20/20 16:33:48            Desc Main
                                   Document     Page 4 of 11


 and provided that the Utilities would conditionally and temporarily forbear from seeking

 payment from the Pre-Petition Utility Bonds.

        12.     The Utilities contend that an amount totaling $491,000.00 in Consent Order

 Payments are due but currently unpaid by the Debtors.

        13.     On September 25, 2019, the Court entered its Order (I) Approving the Sale of

 Substantially All of the Debtors’ Assets Related Thereto Free and Clear of All Non-Assumed

 Liens, Claims, Encumbrances and Interests, (II) Approving the Assumption and Assignment of

 Certain Executory Contracts and Unexpired Leases and (III) Granting Related Relief (the “Sale

 Order) (Docket No. 534). In the Sale Order, the Court approved the following sale transactions

 to the following purchasers (the “Purchasers”) and their respective purchase agreements (the

 “APAs”): (i) the sale of, among other things, the Clintwood Elkhorn mining complex to a joint

 venture comprised of Richmond Hill Capital Partners, LP (“Richmond Hill”), Essex Equity Joint

 Investment Vehicle, LLC (“Essex”), and Alliance Prime Associates, Inc. (“Alliance”) or its

 designee, Clintwood JOD, LLC (“JOD”), and (ii) the sale of the Premier Elkhorn mining

 complex to Pristine Clean Energy LLC or its designee, Virgie Clean Mining, LLC (“Virgie”).

        14.     Each Purchaser’s APA provided that said Purchaser was obligated to assume the

 unpaid post-petition trade payables of the sellers relating to the mining complex and operations

 acquired by that Purchaser.

        15.     On September 27, 2019, the Purchasers closed (the “Closing”) the transactions set

 forth in the respective APAs. With respect to the Clintwood Elkhorn mining complex, at

 Closing the Purchased Contracts and Transferred Permits (defined in the “JOD APA”) were

 assigned and conveyed to JOD. With respect to the Premier Elkhorn mining complex, at Closing




                                                 4
Case 19-51200-grs          Doc 1094     Filed 02/20/20 Entered 02/20/20 16:33:48              Desc Main
                                       Document     Page 5 of 11


 the Purchased Contracts and Transferred Permits (defined in the “Virgie APA”) were assigned

 and conveyed to Virgie.

        16.        As of the time of Closing, the Debtors held cash in the amount of approximately

 $300,000.00 (the “Reserved Amount”) that Continental contends should have been utilized to

 pay the unpaid Consent Order Payments to the Utilities, but was not and the JOD asserts that

 such amounts should have been transferred to the JOD subject to the JOD APA.

        17.        The Utilities and Debtors contend that, with respect to the Premier Elkhorn

 mining complex, Virgie owes an amount to the Utilities totaling $186,913.09 as unpaid post-

 petition, pre-Closing trade payables (“Premier Trade Payables”) assumed pursuant to the Virgie

 APA. Additionally, in order to open new accounts in favor of Virgie, the Utilities require the

 posting of bonds or other security.

        18.        The JOD has paid all post-petition, pre-Closing trade payables owed to the

 Utilities that were assumed pursuant to the JOD APA. In order to open new accounts in favor of

 JOD at the Clintwood Elkhorn mining complex, the Utilities require the posting of bonds or

 other security.

                                       The Settlement Agreement

        19.        The Debtors and the Utilities (together, the “Parties”), in an effort to clarify and

 resolve the issues identified above, and to enable the Purchasers to obtain from Continental

 payment bonds sufficient to establish new accounts with the Utilities, have entered into the

 following settlement. The terms of the settlement are memorialized in an Agreement Resolving

 Utility Payment Bond Issues Regarding Certain Cambrian Asset Purchasers dated January 13,

 2020, between the Debtors, the Utilities, Continental, JOD, Virgie, Alliance, Richmond Hill, and




                                                     5
Case 19-51200-grs       Doc 1094    Filed 02/20/20 Entered 02/20/20 16:33:48            Desc Main
                                   Document     Page 6 of 11


 Essex (the “Settlement Agreement”). A true and correct copy of the Settlement Agreement is

 attached hereto as Exhibit 1.

        20.     The following is a summary of the Settlement Agreement:2

                    a. Payment of Reserved Amount: Not later than three business days
                       following execution of the Settlement Agreement (the “Effective Date”),
                       the Debtors shall transfer the Reserved Amount to the Utilities. The
                       Utilities shall apply the Reserved Amount in partial satisfaction of the
                       unpaid Consent Order Payments, which upon payment will leave a
                       balance of $191,000.00 in unpaid Consent Order Payments.

                    b. Allowance of KPC Administrative Claim: Upon the approval of the
                       Settlement Agreement by the Court pursuant to Federal Rule of
                       Bankruptcy Procedure 9019 (the “Approval Date”), the Debtors shall
                       allow, without the necessity of further documentation or application, an
                       administrative priority expense claim pursuant to Section 503(b) of the
                       Bankruptcy Code against the bankruptcy estate of Clintwood Elkhorn
                       Mining, LLC and in favor of KPC (or its assigns and/or subrogees) in the
                       amount of $191,000.00 (the “KPC Admin Claim”). The KPC Admin
                       Claim shall be administered and paid by the Debtors in the manner, timing
                       and amount of similarly-situated allowed administrative claims against the
                       Debtors. The Debtors agree that the KPC admin claim is payable solely
                       from the assets of their respective bankruptcy estates and that the JOD is
                       not liable for payment of any amount of the KPC Admin Claim.

                    c. Releases of Offset and Claims Regarding Reserved Amount and Pre-
                       Petition Utility Payments: On the Effective Date, JOD waives, and shall
                       be deemed to have waived any claim, argument, purchase-price reduction,
                       and/or right of offset against future payments owing to the Debtors
                       relating to the Debtors’ possession of the Reserved Amount as of the
                       Closing, including, without limitation, any such right to reduction pursuant
                       to Section 3.1(b)(iv) of the JOD APA with respect to the Reserved
                       Amount. In addition to the forgoing release, effective upon the payment
                       and clearance of the Reserved Amount, all parties to the Settlement
                       Agreement waive and release all claims, causes of action and defenses
                       against the Debtors that arise directly or indirectly from the Debtors’
                       failure to make payment when or as due under Paragraph 18 of the Utility
                       Consent Order; provided however, that the foregoing waiver and release
                       shall not affect the obligations of the Debtors under the Settlement
                       Agreement or the KPC Admin Claim.



 2
   In the event of a conflict between the Settlement Agreement and the summary set forth herein,
 the terms Settlement Agreement shall control.

                                                 6
Case 19-51200-grs       Doc 1094     Filed 02/20/20 Entered 02/20/20 16:33:48              Desc Main
                                    Document     Page 7 of 11


        21.     The Agreement is the product of good-faith, arms-length negotiations. The

 Debtors have entered into the Settlement Agreement in their capacity as chapter 11 debtors in

 possession.

                                          Relief Requested

        22.     Through this Motion, the Debtors respectfully request the entry of an order

 approving the Settlement Agreement and authorizing the Debtors to take any and all other

 necessary actions to effectuate the Settlement Agreement as provided for herein.

                                        Applicable Standard

        23.     Section 105(a) of the Bankruptcy Code provides, in pertinent part, that “[t]he

 court may issue any order . . . necessary or appropriate to carry out the provisions of [the

 Bankruptcy Code].” Bankruptcy Rule 9019(a) further provides that, “[o]n motion by the trustee

 and after notice and a hearing, the court may approve a compromise or settlement.” Fed. R.

 Bankr. P. 9019(a). Compromises and settlements “are a normal part of a bankruptcy case.”

 Plaza at Latham Assocs. v. Citicorp N. Am., Inc., 150 B.R. 507, 514 (N.D.N.Y. 1993).

        24.     The decision whether to approve a compromise or settlement under Bankruptcy

 Rule 9019 is left to the discretion of the Court, which must determine if the compromise or

 settlement is fair and equitable. See Rankin v. Lavan (In re Rankin), 438 Fed. Appx. 420, 426

 (6th Cir. 2011); In re Clements Mfg. Liquidation Co., LLC, 581 B.R. 218, 220–21 (Bankr. E.D.

 Mich. 2018); In re Frye, 216 B.R. 166, 174 (Bankr. E.D. Va. 1997); In re Marvel Entm’t Group,

 Inc., 222 B.R. 243 (D. Del. 1998). The Court is not required to conduct a “mini-trial” of the

 underlying case, but instead must only decide whether the compromise or settlement proposed

 falls “below the lowest point in the range of reasonableness.” In re Austin, 186 B.R. 397, 400




                                                  7
Case 19-51200-grs        Doc 1094     Filed 02/20/20 Entered 02/20/20 16:33:48                Desc Main
                                     Document     Page 8 of 11


 (Bankr. E.D. Va. 1995) (citations omitted). See United States of America ex rel. Rahman v.

 Oncology Associates, PC, 269 B.R. 139, 153 (D. Md. 2001).

         25.     Factors to be considered when evaluating a settlement under Bankruptcy Rule

 9019 include: (i) the probability of success in the litigation; (ii) the complexity, expense and

 likely duration of the litigation; (iii) all other factors relevant to making a full and fair assessment

 of the wisdom of the proposed compromise, including potential difficulties in collection, if any;

 and (iv) whether the proposed compromise is fair and equitable to the debtor, its creditors, and

 other parties in interest. Protective Comm. for Indep. Stockholders of TMT Trailer Ferry, Inc. v.

 Anderson, 390 U.S. 414, 424 (1968); In re Rankin, 438 Fed. App’x 420, 426 (6th Cir. 2011);

 Cory v. Leasure, 491 B.R. 476, 484 (W.D. Ky. 2013); In re Frye, 216 B.R. at 174; see also In re

 Martin, 91 F.3d 389, 393 (3d Cir. 1996) (stating that “[t]o minimize litigation and expedite the

 administration of a bankruptcy estate, compromises are favored in bankruptcy” and citing the

 criteria set forth above in determining the reasonableness of particular settlements) (internal

 quotations and citations omitted); Shaia v. Three Rivers Wood, Inc. (In re Three Rivers Woods,

 Inc.), No. 98-38685, 2001 WL 720620, *5 (Bankr. E.D. Va. Mar. 20, 2001) (“[C]ompromises are

 favored in bankruptcy”).

         26.     Integral to the process of evaluating proposed settlements is “the need to compare

 the terms of the compromise with the likely rewards of litigation.” TMT Trailer Ferry, 390 U.S.

 at 425. But, “the settlement may be approved even if the court finds it likely that the trustee

 would ultimately succeed in the litigation.” In re Austin, 186 B.R. at 400. Ultimately, approval

 of a compromise under Bankruptcy Rule 9019(a) is appropriate when the compromise is fair,

 equitable and in the best interests of the debtor’s estate. See, e.g., In re Alpha Nat. Res. Inc., 544

 B.R. 848, 857 (Bankr. E.D. Va. 2016) (same).



                                                    8
Case 19-51200-grs       Doc 1094      Filed 02/20/20 Entered 02/20/20 16:33:48             Desc Main
                                     Document     Page 9 of 11


                                           Basis for Relief

        27.     The foregoing factors weigh heavily in favor of approving the Settlement

 Agreement. The Settlement Agreement represents a fair and reasonable compromise of the

 claims that could be asserted by the Utilities arising from the allegedly unpaid Consent Order

 Payments.

        28.     Furthermore, the proposed Settlement Agreement eliminates potential risk,

 uncertainty, and additional costs that would be incurred if the Utilities asserted claims arising

 from the allegedly unpaid Consent Order Payments in litigation.

        29.     The Debtors submit that the Settlement Agreement was negotiated in good faith,

 and is fair, equitable, and in the best interest of the Debtors’ bankruptcy estates.

       NOTICE OF OPPORTUNITY TO OBJECT AND REQUEST FOR HEARING

        30.     Pursuant to Federal Rule of Bankruptcy Procedure 2002(a)(3), and Local

 Rules 2002-1 and 9013-1, parties in interest shall have 21 days from the date of this Motion

 to object or the Court may enter an order approving this Motion without further notice

 and opportunity to object. If a party in interest timely and properly files an objection, the

 Debtors intend to present this Motion for hearing on March 19, 2020 at 9:00 a.m.

 (prevailing Eastern time) before the United States Bankruptcy Court for the Eastern

 District of Kentucky, 100 East Vine Street, Suite 200, Second Floor Courtroom, Lexington,

 Kentucky 40507.

                                       NO PRIOR REQUEST

        31.     No prior request for the relief sought in this Motion has been made to this or any

 other Court in connection with these Chapter 11 Cases.




                                                   9
Case 19-51200-grs      Doc 1094     Filed 02/20/20 Entered 02/20/20 16:33:48            Desc Main
                                  Document      Page 10 of 11


        WHEREFORE, the Debtors respectfully request that this Court enter an order

 substantially in the form of Exhibit 2 attached hereto (1) approving the Settlement Agreement,

 (2) authorizing the Debtors to enter into and to take any and all action necessary to consummate

 the Settlement Agreement, and (3) granting such other and further relief as the Court deems

 necessary and appropriate under the circumstances.

 Dated: February 20, 2020             WHITEFORD, TAYLOR & PRESTON, LLP

                                      Respectfully submitted,

                                      /s/ Masten Childers, III
                                      Masten Childers, III
                                      161 North Eagle Creek Drive, Suite 210
                                      Lexington, Kentucky 40509
                                      Tel: (859) 687-6700
                                      Fax: (859) 263-3239
                                      Email: mchilders@wtplaw.com

                                      Michael J. Roeschenthaler (pro hac vice)
                                      200 First Avenue, Third Floor
                                      Pittsburgh, Pennsylvania 15222
                                      Tel: (412) 618-5601
                                      Fax: (412) 618-5596
                                      Email: mroeschenthaler@wtplaw.com
                                      -and-
                                      Bradford F. Englander (pro hac vice)
                                      3190 Fairview Park Drive, Suite 800
                                      Falls Church, Virginia 22042
                                      Tel: (703) 280-9081
                                      Fax: (703) 280-9139
                                      Email: benglander@wtplaw.com

                                      Conflicts and Special Counsel
                                      to the Debtors and Debtors in Possession




                                                10
Case 19-51200-grs          Doc 1094     Filed 02/20/20 Entered 02/20/20 16:33:48           Desc Main
                                      Document      Page 11 of 11




                                    CERTIFICATE OF SERVICE

            I hereby certify that a copy of the foregoing Motion was filed electronically on this 20th

 day of February, 2020 with the Clerk of the Court using the CM/ECF system, which will cause a

 notification of such filing (NEF) to be sent to all registered users in this case.



                                                 /s/ Masten Childers, III
                                                 Masten Childers, III



 10406945




                                                    11
